As to defendants George F. Driscoll Company and Callanan and McGinn, judgment unanimously affirmed, with costs. As to defendant Marino, judgment reversed on the law and the facts and a new trial granted, costs to abide the event, upon the ground that a prima facie case of negligence was made out by the proof which showed an unusual emission of smoke and sparks, sufficient to occasion the fire, which, the jury could infer, resulted from an improper handling of the steam shovel or from the absence of a protective screen. Lazansky, P. J., Kapper, Hagarty, Carswell and Tompkins, JJ., concur.